J-S62018-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

JEROME JENKINS,

                        Appellant                   No. 2546 EDA 2013


          Appeal from the Judgment of Sentence of May 3, 2013
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0009287-2011


BEFORE: ALLEN, OLSON AND OTT, JJ.

MEMORANDUM BY OLSON, J.:                       FILED NOVEMBER 06, 2014

     Appellant, Jerome Jenkins, appeals from the judgment of sentence

entered on May 3, 2013 in the Criminal Division of the Court of Common

Pleas of Philadelphia County, as made final by the denial of post-sentence

motions on August 23, 2013. We affirm.

     The trial court summarized the factual history in this case as follows:

     At trial, the Commonwealth presented the testimony of victim
     Bernadette Davis, Police Officer Bragg, Police Officer Loretta
     Ammons, Police Officer Landherr, Detective Sharice Gilbert, and
     Naser Ahmad. [Appellant] testified on his own behalf and also
     introduced testimony from his father, Harold Jenkins. There was
     a stipulation by and between counsel that if Bruce Tarakoff,
     Nathaniel Jenkins, Oronica Fields, Valerie Perkins Jenkins,
     Deanna Jenkins, and Vickie Jenkins testified, they would testify
     that [Appellant] has a reputation for being a law-abiding, non-
     violent, and truthful citizen. Viewed in the light most favorable
     to the Commonwealth as the verdict winner, the [trial] testimony
     established the following.
J-S62018-14


      On June 21, 2011, at approximately 12:48 a.m., Bernadette
      Davis and her daughter Nadia Davis exited a bus at the
      intersection of Queen Lane and Green Street. They were walking
      towards their home when they passed a Sunoco gas station and
      encountered [Appellant], who was tapping on a window with a
      gun. [Appellant] was approximately ten feet away from Ms.
      Davis and her daughter.       As Ms. Davis and her daughter
      approached, [Appellant] turned around and waved a gun back
      and forth towards them and repeated, “I got a victim now.” Ms.
      Davis and her daughter were now approximately one foot away
      from [Appellant]. Ms. Davis begged [Appellant] not to shoot her
      and her daughter. Ms. Davis backed away from [Appellant], but
      he continued to quickly approach them waving the gun toward
      their heads.     Ms. Davis and her daughter escaped from
      [Appellant] by running down Green Street toward Penn Street.
      [Appellant] started shooting at them approximately two to three
      seconds later. Ms. Davis both saw and felt the first bullet fired
      whiz by her. As Ms. Davis and her daughter ran, [Appellant]
      shot at them at least ten more times.

      As she ran and turned the corner on Penn Street, Ms. Davis
      called 9-1-1. She then hid in the bushes at 128 Penn Street.
      Off-duty Police Officer Price heard the shots and came out of 128
      Penn Street with a gun and calmed Ms. Davis down. Ms. Davis
      and Officer Price walked back towards the gas station and
      observed several police vehicles drive by. The police arrived
      approximately one minute after receiving a radio call and
      observed multiple shell casings in the street and on the sidewalk
      of the Sunoco property. In total, thirteen shell casings were
      recovered. There were several parked cars on the same side of
      Sunoco located on Queen Lane that were struck and damaged by
      the bullets.

      A short time later, a police officer approached Ms. Davis, with
      [Appellant]. Ms. Davis identified [Appellant] as the person who
      had shot at her and her daughter.

Trial Court Opinion, 3/26/14, at 3-4.

      The trial court summarized the procedural history of this case as

follows:




                                    -2-
J-S62018-14


       On January 11, 2013, following a bench trial[, Appellant] was
       convicted of two counts of attempted murder (18 [Pa.C.S.A.]
       § 901(a)), two counts of aggravated assault (18 Pa.C.S.A.
       § 2702(a)), two counts of simple assault (18 Pa.C.S.A.
       § 270[1](a)), two counts of terroristic threats (18 Pa.C.S.A.
       § 2706(a)(1)), one count of possessing an instrument of crime
       (PIC) (18 Pa.C.S.A. § 907(a)), and two counts of recklessly
       endangering another person (REAP) (18 Pa.C.S.A. § 2705). The
       [c]ourt deferred sentencing so that a presentence investigation
       report and mental health evaluation report could be prepared.
       [On May 3, 2013, the court imposed an aggregate sentence of
       seven and one-half to 15 years’ incarceration.]

Id. at 1.1

       Appellant’s brief raises the following issues for our review:

       Was the evidence insufficient to support Appellant’s attempted
       murder convictions?

       Was the evidence insufficient to support Appellant’s aggravated
       assault convictions?

       Were the verdicts finding Appellant guilty of attempted murder
       and aggravated assault were [sic] against the weight of the
       evidence?

Appellant’s Brief at 3 (block capitalization omitted).

       We have carefully reviewed the certified record, the submissions of the

parties on appeal, and the opinion of the trial court issued on March 26,

2014. We conclude, based upon our review, that Appellant is not entitled to

relief for the reasons expressed by the trial court in its opinion. Since the

trial court adequately and accurately addressed the issues raised by

____________________________________________


1
 Both Appellant and the trial court have complied with the requirements of
Pa.R.A.P. 1925.



                                           -3-
J-S62018-14


Appellant in this appeal, we adopt the trial court’s March 26, 2014 opinion as

our own. We therefore direct the parties to include a copy of the trial court’s

opinion with all future submissions pertaining to the disposition of this

appeal.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/6/2014




                                     -4-
Circulated 10/21/2014 01:15 PM
Circulated 10/21/2014 01:15 PM
Circulated 10/21/2014 01:15 PM
Circulated 10/21/2014 01:15 PM
Circulated 10/21/2014 01:15 PM
Circulated 10/21/2014 01:15 PM
Circulated 10/21/2014 01:15 PM
Circulated 10/21/2014 01:15 PM
Circulated 10/21/2014 01:15 PM